Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	The following claim amendments were approved by attorney of record Nick Baumann in communications held on 10/27/21. 	In claim 1, lines 3-11:  		“the first and second coupling parts each encircling a stoma-receiving opening, the first and second coupling parts configured to combine to connect the sealing wafer to the collecting bag, where the first coupling part is a gas-impermeable member including a first base portion, a second base portion and a connecting portion extending between the first and second base portions to form a gas-impermeable recess on a proximal side of the first coupling part, where the first base portion is radially closer to the stoma-receiving opening than the second base portion;
 		wherein the gas-impermeable recess formed by the first coupling part provides an enclosed volume of air that is sealed within the gas-impermeable recess to allow the first coupling part” ; 	is replaced with:   		-  -    the first coupling part encircling a stoma-receiving opening provided in the sealing wafer part and the second coupling part encircling a stoma-receiving opening provided in the collecting bag such that the first and second coupling parts are configured to combine to connect the sealing wafer to the collecting bag,  		where the first coupling part is attached to the distal side of the sealing wafer and comprises a gas-impermeable member including: 			a first base portion, 
 			a second base portion, and 
 			a connecting portion comprising:
 				a first attachment portion adjacent to the stoma-receiving opening of the sealing wafer and configured to connect or be connected to: 				a second attachment portion adjacent to the stoma-receiving opening of the collecting bag provided as part of the second coupling part; 		 wherein a gas-impermeable recess is provided on the first coupling part between the first and second base portions of the first coupling part and the distal side of the sealing wafer;  		where the first base portion is radially closer to the stoma-receiving opening than the second base portion;  		wherein the gas-impermeable recess formed by the first coupling part provides an enclosed volume of air that is sealed within the gas-impermeable recess such that the enclosed volume of air cannot exit the ostomy appliance and to thus allow the first coupling part  -   -  .

	In claim 4, lines 1-3, “wherein the first coupling part comprises a first attachment portion and the second coupling part comprises a second attachment portion, and wherein the first attachment portion” is replaced with:    -  -   wherein the first attachment portion  -   -  .

	Claim 7 is canceled.

 	Claims 9 and 10 are canceled.


Reasons for Allowance
	Claims 1-6, 8, 11, 13-15, and 17 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Pedersen (US 2007/0027434 A1).  

    PNG
    media_image1.png
    359
    223
    media_image1.png
    Greyscale
	As to claim 1, Pedersen discloses a coupling system for: a sealing wafer (adhesive faceplate 1 comprising adhesive layer 2 Fig.21;[0055],ll.1-3); and a collecting bag 60 (Fig.21;[0059],ll.1-4) of an ostomy appliance (Abstract,ll.1),  	the coupling system comprising:
 	a first coupling part 6/9/12/21/24 and a second coupling part 6a (Fig.21; [0059],ll.1,4; 9); the first 6/9/12/21/24 and second 6a coupling parts each encircling a stoma-receiving opening 5 Fig.21;[0058],ll.3, the first 6/9/12/21/24 and second 6a coupling parts configured to combine to connect the sealing wafer 1 to the collecting bag 60 (Fig.21;[0059],ll.1-4; [0098],ll.4-5),  	where the first coupling part 6/9/12/21/24 comprises:  	 	a gas permeable member (9/12/21/24 annular films as plastic material [0060],ll.3,5; and a gas aperture 24 to allow gas to pass through [0069],ll.4-5; [0100],ll.3); including: 		 	a first base portion 12 (as film strip 12 Fig.21;[0060],ll.2-5);  		 	a second base portion (as outer portion of 9/12 of first 9 and second 12 annular and flexible film strips Fig.21; [0060], ll.2-5); and  		 	a connecting portion (as center portion of 9/12 of first 9 and second 12 annular and flexible film strips Fig.21;[0060],ll.2-5, as under/supporting first coupling part 6 Fig.21;[0060],ll.2-5) extending between the first (inner 9/12) and second (outer 9/12) base portions to form:  			a gas permeable recess (as recess formed as enclosure of 9 and 12 with gas aperture aperture 24 to allow gas to pass through [0069],ll.4-5; [0100],ll.3) on a proximal side of the first coupling part 6/9/12/21/24 (where gas permeable, as presented above);  		where the first base portion (inner 9/12) is radially closer to the stoma-receiving opening 5 than the second base portion (outer 9/12) Fig.21;[0060];
 	wherein the gas permeable recess formed by the first coupling part (6/9/12/21/24 Fig.21) provides an enclosed volume of air (as space between 9 and 12 with gas aperture aperture 24 to allow gas to pass through [0069],ll.4-5; [0100],ll.3) that is not sealed within the gas-permeable recess to allows the first coupling part (inner 9/12 Fig.21) to flex and move in response to movement by a user of the ostomy appliance (where coupling ring 6 is flexibly attached to flexible film 9/12 as base portions allowing flexing and moving by user which changes volume of air 16 under/within [0066]).
 	However, as to independent claim 1, Pedersen fails to teach or fairly suggest providing: 		a gas-impermeable recess is provided on the first coupling part between the first and second base portions of the first coupling part and the distal side of the sealing wafer; and 		wherein the gas-impermeable recess formed by the first coupling part provides an enclosed volume of air that is sealed within the gas-impermeable recess such that the enclosed volume of air cannot exit the ostomy appliance and to thus allow the first coupling part to flex and move in response to movement of a user of the ostomy appliance.
  	
	As further presented on pages 5-6 of the 10/20/21Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the rim of Pedersen to provide a a gas-impermeable recess on the first coupling part between the first and second base portions of the first coupling part and the distal side of the sealing wafer; andwherein the gas-impermeable recess provides an enclosed volume of air that is sealed within the gas-impermeable recess such that the enclosed volume of air cannot exit the ostomy appliance.  One of skill would not have been motivated to modify the teachings of Pedersen to provide the above combination elements and arrangement of a chamfered rim, where Pedersen fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so, and where Pedersen teaches away from providing a gas-impermeable recess, where Pedersen teaches that the recess is gas permeable, as presented above.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781